Citation Nr: 0011030	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-17 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than October 13, 
1994, for the grant of service connection for a bilateral 
knee disability.  

2.  Propriety of the initial 10 percent evaluation assigned 
for osteochondrosis of tuberosity of the right tibia with 
instability of the right knee.  

3.  Propriety of the initial 10 percent evaluation assigned 
for osteochondrosis of tuberosity of the left tibia with 
instability of the left knee.  

4.  Propriety of the initial 10 percent evaluation assigned 
for traumatic arthritis of the right knee.  

5.  Propriety of the initial 10 percent evaluation assigned 
for traumatic arthritis of the left knee.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
January 28, 1957 to March 13, 1957, at which time he was 
separated from service due to physical disability.  

In June 1957, the RO denied the veteran's claim for service 
connection for bilateral knee disability.  He did not appeal 
the decision and it became final.  

The matter currently before the Board of Veterans' Appeals 
(Board) comes on appeal from a January 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which held that no new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for bone disease of the legs.  The veteran 
appealed.  

In April 1997, the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO, a transcript of 
which is of record.  In September 1997, the Board, after 
reviewing the evidence submitted since the RO's unappealed 
rating decision of June 1957, found that new and material 
evidence had been submitted to reopen the veteran's claim for 
bilateral knee disorder and remanded to case to the RO for 
further development.  

The case was subsequently returned to the Board for appellate 
review; however, in February 1998, the Board again remanded 
to case to the RO.  In September 1998, the RO granted service 
connection for osteochondrosis of tuberosity with instability 
of both the right and left knees, each knee being assigned a 
10 percent evaluation, effective from October 1994, the date 
of receipt of the veteran's application to reopen his claim.  
The same rating decision assigned separate ratings of 10 
percent for each knee for arthritis based on limitation of 
motion of each knee, effective from July 1, 1997, the date 
VAOPGCPREC 23-97, pertaining to separate ratings for knee 
disabilities, was issued.  

The veteran expressed his dissatisfaction with the initial 
evaluation assigned for each disability for which service 
connection has been granted.  As such, the Board has 
recharacterized these issues as involving the propriety of 
the initial rating assigned in each instance.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The veteran also 
expressed his dissatisfaction with October 13, 1994, as the 
effective date for the grant of service connection for his 
bilateral knee disability; therefore, he pursued his appeal.  

During the pendency of the appeal, the veteran, in September 
1998, rescinded his power of attorney with his prior 
representative and submitted a signed VA Form 21-22 
appointing the Disabled American Veterans as his 
representative for all issues at the VA as of that date.  

In April 2000, pursuant to 38 C.F.R. § 20.900(c) (1999), the 
Deputy Vice Chairman of the Board granted a motion for 
advancement of this case on the docket, due to hardship on 
the veteran's part.  



FINDINGS OF FACT

1.  The RO denied service connection for bilateral knee 
disorder in June 1957; the veteran was notified of that 
decision and of his appellate rights in a June 1957 VA 
letter; he did not appeal that decision and the June 1957 
decision became final.  

2.  On October 13, 1994, the VA received the veteran's 
application to reopen his claim for service connection for 
bilateral knee disorder.  

3.  In September 1997, the Board found that new and material 
evidence had been submitted to reopen the claim for service 
connection for right and left knee disorders, and remanded 
the case to the RO for further development and adjudication 
on a de novo basis.  

4.  The RO, in a rating decision of September 1998, granted 
service connection for osteochondrosis of tuberosity of the 
tibia with instability for both the right and left knees, 
each assigned a 10 percent evaluation, effective from October 
13, 1994, the date of receipt of the veteran's application to 
reopen the claim; and assigned each knee a separate 10 
percent evaluation for arthritis based on limitation of 
motion, effective from July 1, 1997, the date VAOPGCPREC 23-
97 was issued.  

5.  Since the veteran filed his claim in October 1994, the 
veteran's osteochondrosis of tuberosity of the right tibia 
has been manifested by pain, 2+ valgus instability, and 
antalgic gait in his right lower extremity.  

6.  Since the veteran filed his claim in October 1994, the 
veteran's osteochondrosis of tuberosity of the left tibia has 
been manifested by pain and 1+ valgus instability.  

7.  Since the veteran filed his claim in October 1994, his 
right knee arthritis, confirmed by X-ray findings revealing 
moderately severe joint space narrowing in the medial 
compartment and mild patellofemoral joint degeneration, is 
producing slight limitation of motion of the knee.  

8.  Since the veteran filed his claim in October 1994, his 
left knee arthritis, confirmed by X-ray findings revealing 
moderate to moderately severe joint space narrowing in the 
medial compartment, mild patellofemoral joint degeneration, 
moderate degenerative change in the medial compartment, and 
minimum degenerative change in the lateral compartment, is 
producing slight limitation of motion of the knee.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 
13, 1994, for entitlement to service connection for bilateral 
knee disability have not been met.  38 U.S.C.A. §§ 5107, 
5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  

2.  The criteria for an initial 20 percent disability 
evaluation, and no more, for osteochondrosis of tuberosity of 
the right tibia have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.27, 4.41, 
4.71a, Diagnostic Code 5257 (1999).  

3.  The criteria for an initial disability evaluation in 
excess of 10 percent for osteochondrosis of tuberosity of the 
left tibia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.27, 4.41, 
4.71a, Diagnostic Code 5257 (1999).  

4.  The criteria for a separate 10 percent disability 
evaluation, and no more, for right knee arthritis producing 
limitation of motion of the knee, effective from October 13, 
1994, the date of receipt of the veteran's claim, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.10, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5010-5260, 5261 (1999).  

5.  The criteria for a separate disability evaluation in 
excess of 10 percent for right knee arthritis producing 
limitation of motion of the knee, effective from July 1, 
1997, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.27, 4.40, 4.41, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010-5260, 5261 
(1999).  

6.  The criteria for a separate 10 percent disability 
evaluation, and no more, for left knee arthritis producing 
limitation of motion of the knee, effective from October 13, 
1994, the date of receipt of the veteran's claim, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.10, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5010-5260, 5261 (1999).  

7.  The criteria for a separate disability evaluation in 
excess of 10 percent for left knee arthritis producing 
limitation of motion of the knee, effective from July 1, 
1997, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.27, 4.40, 4.41, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010-5260, 5261 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date

The Board notes at the outset that claims for earlier 
effective dates are not subject to the "well grounded" 
preliminary analysis.  The United States Court of Appeals for 
Veterans Claims (Court) has noted that the use of the term 
"well grounded" should be confined to an evidentiary 
context.  In situations where the law, and not the evidence, 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  See Shields v. Brown, 
8 Vet. App. 346, 351-352 (1995); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

In the veteran's case, service connection for osteochondrosis 
of both knees was denied in a rating action of June 1957.  
That decision substantially was based on a review of the 
veteran's service medical records, which showed complaints of 
pain in the knees during service, which was diagnosed as 
osteochondrosis of the tuberosity of the tibia, bilateral.  
It was reported during service that he gave a history of a 
football injury to both knees at the age of thirteen when he 
fell with both knees flexed.  He was said to have had 
intermittent problems thereafter, especially after long 
walking or severe exercise.  The veteran was discharged from 
service because of his bilateral knee disability.  In its 
June 1957 rating decision, the rating board determined that 
the knee disabilities pre-existed service and were not 
aggravated therein.  The veteran was notified of this rating 
decision and apprised of his appellate rights by letter, 
dated in June 1957.  He did not appeal and the June 1957 
rating decision subsequently became final.  

On October 13, 1994, the VA received the veteran's 
application to reopen his claim for service connection for 
bilateral knee disability.  In support of his claim, he 
submitted private medical records for 1991 to 1995 showing 
treatment for bilateral torn medial meniscus and bilateral 
degenerative arthritis of the medial and patellar femoral 
compartments.  

During an April 1997 personal hearing held at the RO before a 
hearing officer, the veteran testified that he began to have 
trouble with his knees during service because of bone disease 
and was discharged because of this disability.  He said that 
he had had problems with his legs ever since his discharge 
and that they were getting progressively worse.  It was 
indicated that there was nothing wrong with either knee prior 
to service.  

The Board, in its September 1997 decision and remand, found 
that the veteran had submitted evidence that was new and 
material.  Accordingly, the claims for service connection for 
right and left knee disorders were reopened, and the case 
remanded to the RO for further development and adjudication 
based on de novo review.  The RO subsequently granted service 
connection for bilateral knee disorder, effective from 
October 13, 1994, the date of receipt of the veteran's 
application to reopen his claim.  

According to the governing legal and regulatory authority, 
the effective date of an award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase, will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later 
date. he effective date will be the date of 
receipt of the claim, or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In the veteran's case, he is arguing that the effective date 
for service connection for his bilateral knee disability 
should be retroactive to March 1957, the date the VA received 
his original claim for service connection.  The sole question 
for the Board to consider is whether the evidence in the 
record suggests a rational basis for assignment of an 
effective date prior to October 13, 1994 - bearing in mind 
that the veteran did not appeal the RO's June 1957 denial of 
that claim, so the June 1957 RO decision became final.  See 
generally  38 U.S.C.A. § 7105(c) (West 1991).  The Board 
notes that for compensation to be paid earlier than October 
13, 1994, the veteran would have to raise the issue of clear 
and unmistakable error in the rating decision of June 1957, 
which denied service connection for bilateral knee 
disability, inasmuch as that rating decision is final.  To 
date, that issue has not been advanced on the veteran's 
behalf.  

The veteran's application to reopen his claim for service 
connection for bilateral knee disability was submitted many 
years after the unappealed June 1957 denial of his original 
claim.  Since the veteran's application to reopen his claim, 
which was subsequently reopened and granted on de novo 
review, was not received until many years after his 
separation from active duty service, the grant of benefits is 
from either the date of receipt of the claim to reopen or 
from the date entitlement arose, whichever is later.  

In support of his October 1994 application to reopen his 
claim, the veteran submitted private medical evidence showing 
treatment for his bilateral knee disability and arthritis 
earlier than October 1994.  However, those private records 
were not presented to the VA until he filed his application 
to reopen his previously denied claim.  By regulation, the 
effective date is the date of receipt of the claim or the 
date entitlement arose whichever is later.  Again, since 
October 13, 1994, the date of receipt of the veteran's 
application to reopen his claim, is the later date, that date 
is the appropriate date of entitlement to benefits.  

A review of the evidence and the applicable laws and 
regulations does not reveal any liberalizing changes 
regarding the criteria for service connection for the 
veteran's bilateral knee disability that would permit 
retroactive payment of up to one year before the date of 
receipt of the veteran's application to reopen his service 
connection claim for benefits.  See 38 C.F.R. § 3.114(a).  

Under the circumstances, there is simply no legal basis to 
assign an effective date earlier than October 13, 1994, for 
service connection for his bilateral knee disability, with no 
payment being actually made for any period prior to the first 
day of the calendar month following the month in which the 
award became effective.  See 38 U.S.C.A. § 5111; 38 C.F.R. 
§ 3.31.  There being no legal basis under the law to grant 
the benefit requested, the claim must be denied.  See 
Sabonis, 6 Vet. App. at 430.  

II.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
increased rating claims pertaining to his knees are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
337, 391 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed, including to the extent possible the 
development requested in the Board's prior remands, and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist on these issues.  Id.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3. It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.41.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 119.  The Board 
is also required to take pain symptoms and weakness into 
account, to the extent that they are supported by adequate 
pathology, particularly in a rating involving limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45; see also Deluca v. 
Brown, 8 Vet. App. 202, 204-206 (1995).  

In this case, the RO has issued a decision and statement of 
the case that do not explicitly reflect consideration of the 
propriety of the initial ratings, or include discussion of 
whether "staged ratings" would be appropriate; however, the 
Board does not consider it necessary to remand this claim to 
the RO for issuance of a statement of the case on this issue.  
It is apparent that the RO has effectively considered the 
appropriateness of its initial evaluations under the 
applicable rating criteria in conjunction with the submission 
of additional evidence at various times during the pendency 
of the veteran's appeal.  The Board considers this to be 
tantamount to a determination of whether "staged rating" 
was appropriate.  Hence, a remand of the case is unnecessary, 
as it would not produce a markedly different analysis on the 
RO's part, or give rise to markedly different arguments on 
the veteran's part.  

The VA's Office of the General Counsel, in a precedent 
decision dated July 1, 1997, (VAOPGCPREC 23-97) clarifies 
that, where a claimant has arthritis and instability of the 
knee, 38 C.F.R. § 4.71a authorizes multiple ratings under 
Diagnostic Codes 5003 and 5257 in order to take into 
consideration both limitation of motion and instability of 
the knee.  In its decisions, the Board is bound by applicable 
statutes, VA regulations and precedent opinions of the VA's 
General Counsel.  See 38 C.F.R. § 20.101.  The Board further 
notes that precedent decisions by the VA General Counsel are 
clarifications and explanations of existing regulations for 
benefits available under current laws and regulations.  Such 
decisions do not provide new bases for new benefits.  

A.  Osteochondrosis of Tuberosity of the Right Tibia

The veteran was treated on active duty for complaints of 
bilateral knee pain.  The diagnosis of osteochondrosis of the 
tuberosity of the tibia, bilateral, was given.  He underwent 
medical evaluation for his bilateral knee condition and, 
after less than two months active duty, he was discharged 
from service based on physical disability.  

The veteran related that he had no injury to his knees 
between 1957 and 1968, when he had his first knee surgery.  
He then had right knee meniscectomy and then two right knee 
arthroscopies, the latest in 1993.  

During the veteran's personal hearing held at the RO before a 
hearing officer in April 1997, he testified that he was about 
two months into military training when his legs started to 
bother him.  At the time, he was told that he had bone 
disease in his legs and he was medically discharged from 
active duty service because of his knees.  

The Board, in September 1997, found that the veteran had 
submitted new and material evidence warranting reopening his 
claim for service connection for his bilateral knee 
condition.  In June 1998, the RO granted service connection 
for bilateral knee disability, assigning a 10 percent 
evaluation for each knee, and a separate 10 percent 
evaluation for each knee due to degenerative arthritis and 
limitation of motion of the knee.  

The veteran's osteochondrosis of tuberosity of the right 
tibia is evaluated under Diagnostic Code 5257, which provides 
evaluations for recurrent subluxation or lateral instability 
of the knee without reference to limitation of motion.  Under 
Diagnostic Code 5257, a 10 percent evaluation is warranted 
for slight disability, a 20 percent evaluation is warranted 
for moderate disability and a 30 percent evaluation is 
warranted for severe disability.  

The report of the veteran's November 1997 VA examination 
shows no instability in the right knee.  The report of his 
August 1998 VA examination reflects complaints of pain and 
that of his knee giving way more frequently than previously 
experienced.  On examination, there was a medical finding of 
2+ valgus instability.  There was no evidence of anterior or 
posterior instability.  The McMurray's circumduction maneuver 
was negative, as was the Lachman's test.  

As the above medical evidence establishes, the veteran has 2+ 
valgus instability in the right knee, which the Board finds 
more closely approximates a moderate impairment warranting a 
20 percent disability evaluation under Diagnostic Code 5257.  
While instability is shown on the veteran's most recent VA 
examination, his previous VA examination (November 1997) 
revealed no right knee instability, despite his complaints of 
such.  However, his private outpatient treatment record of 
October 1992, reflects lateral instability.  Although the VA 
examiner observed in August 1998 that the veteran walked with 
an antalgic gait in his right lower extremity, no where is 
there any indication that the veteran experiences instability 
of the right knee to the extent as to medically require a 
right knee brace or other device or instrument to assist him 
with walking.  In the absence of more significant clinical 
findings regarding his right knee instability, the Board 
concludes that a disability evaluation in excess of 10 
percent, but no more than 20 percent, is warranted.  

B.  Osteochondrosis of Tuberosity of the Left Tibia

The background surrounding the grant of service connection 
for osteochondrosis of tuberosity of the veteran's left tibia 
essentially tracks that of his service-connected right knee.  
Supra.  However, unlike his right knee that underwent three 
surgeries, he has had but two surgeries on his left knee.  He 
had his initial left knee surgery in 1991 when he underwent a 
medial meniscectomy for a meniscal tear and an osteochondral 
defect was noted.  His second surgery was performed in 1995 
when a lateral meniscectomy was performed.  

During the veteran's November 1997 VA examination of the left 
knee, no instability in varus valgus stress was found.  There 
was medial and lateral joint line tenderness, but McMurray's 
circumduction maneuver was negative.  The Lachman's and 
anterior drawer tests were both negative.  

The report of the veteran's August 1998 VA examination shows 
that he was complaining of left knee pain and that of his 
knee giving way more frequently than previously experienced.  
On examination, a 1+ valgus instability was found.  There was 
no anterior or posterior instability.  He had a negative 
McMurray's circumduction maneuver.  

As for the veteran's left knee instability, the Board finds 
that the currently assigned 10 percent evaluation is 
appropriate and the criteria for a higher disability 
evaluation under Diagnostic Code 5257 is not warranted.  The 
medical evidence shows that his left knee instability causes 
no more than slight impairment.  Although his November 1997 
VA examination found no left knee instability, his October 
1992 private outpatient treatment record notes ligamentous 
instability.  Further, the evidence does not show he 
requires, or even uses, a left knee brace to stabilize the 
knee or other device or instrument to assist him with 
walking.  In the absence of more significant clinical 
findings regarding his left knee instability, the Board 
concludes that the criteria for a higher evaluation under 
Diagnostic Code 5257 are not met.  


C.  Arthritis of the Right Knee

The veteran also has been assigned a separate 10 percent 
evaluation for traumatic arthritis of the right knee under 
Diagnostic Code 5010-5260, which takes into consideration 
limitation of motion of the knee.  Under Diagnostic Code 
5010, traumatic arthritis, when substantiated by X-ray 
findings, is rated as degenerative arthritis, pursuant to 
Diagnostic Code 5003.  That diagnostic code prescribes that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, Diagnostic Codes 5260, for limitation of 
flexion, and 5261, for limitation of extension).  Where 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Diagnostic Code 5260 provides that a 0 percent evaluation is 
warranted if limitation of flexion of the leg is limited to 
60 degrees.  A 10 percent evaluation is warranted if flexion 
is limited to 45 degrees.  A 20 percent evaluation is 
warranted if flexion is limited to 30 degrees, and a 30 
percent evaluation is warranted if flexion is limited to 15 
degrees.  

Diagnostic Code 5261 provides that a 0 percent evaluation is 
warranted if extension of the leg is limited to 5 degrees.  A 
10 percent evaluation is warranted if extension is limited to 
10 degrees.  A 20 percent evaluation is warranted if 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted if extension is limited to 20 degrees. A 40 
percent evaluation is warranted if extension is limited to 30 
degrees, and a 50 percent evaluation is warranted if 
extension is limited to 45 degrees.  

In the veteran's case, his private medical records for July 
1992 reflect X-ray findings revealing approximately 5 mm of 
joint space medially and laterally in both knees with 
flattening of the articular surfaces, secondary to 
degenerative arthritis.  

The veteran's November 1997 VA examination report shows the 
veteran's complaints included bilateral knee pain.  On 
examination, his right knee exhibited no evidence of 
effusion, erythema or warmth.  There was slight limitation of 
motion as evidenced by a 10 degree flexion contracture with 
further flexion to 125 degrees (full flexion being 0 degrees 
extension and 140 degrees flexion).  See 38 C.F.R. § 4.71, 
Plate II.  There was elicited some medial and lateral joint 
line tenderness.  There was normal patellofemoral tracking, 
but there were some mild crepitations.  There was no facet 
tenderness.  X-ray's revealed moderately severe joint space 
narrowing in the medial compartment on the right and mild 
patellofemoral joint degeneration.  There was minimum 
degenerative change in the lateral compartment.  

Likewise, the results of the veteran's August 1998 VA 
examination revealed X-ray findings of arthritis in his right 
knee.  During this examination, there was slight limitation 
of motion of the right knee, as evidenced by range of motion 
study showing from 0 degrees to 120 degrees of flexion.   See 
38 C.F.R. § 4.71, Plate II.  

As the above medical evidence establishes, the veteran's 
right knee arthritis with complaints of pain, tenderness, and 
slight limitation of motion warrants a separate evaluation of 
not more than 10 percent, under Diagnostic Code 5003, 
pursuant to Diagnostic Codes 5010, 5260, and 5261.  See 
38 C.F.R. § 4.71a.  The medical evidence shows that he has 
arthritis in his right knee, with tenderness and pain in the 
knee, but no more than slight limitation of motion of the 
knee and no other significant findings.  In the absence of 
clinical findings showing greater right knee disability, an 
evaluation in excess of 10 percent based on limitation of 
motion is not warranted.  In reaching his determination, the 
Board also has taken into consideration the veteran's 
functional loss due to his limited or excess movement, pain, 
weakness, excess fatigability, or incoordination 
demonstrated, and those factors that are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  

The Board notes that the RO assigned a separate 10 percent 
evaluation for arthritis of the right knee, based on 
limitation of motion, effective from July 1, 1997.  
Apparently, the RO chose that date based, not on the date 
entitlement arose as evidenced by medical evidence, but 
rather on the July 1, 1997, publication date of the VA's 
General Counsel's precedent opinion pertaining to separate 
ratings for knee disabilities.  See VAOPGCPREC 23-97 (O.G.C. 
Prec. 23-97).  As noted earlier in this decision, such 
precedent opinions provide no new basis of entitlement; 
rather, they interpret existing law and regulations.  The 
Board believes, based on the medical evidence in the 
veteran's case, that the separate 10 percent evaluation, and 
no more, for arthritis and limitation of motion of the right 
knee, which are shown throughout the appeal period, should be 
effective from October 13, 1994, the date of receipt of the 
veteran's claim.  In this regard, the Board notes that on at 
least one occasion, there was evidence of a flexion 
contracture of the right knee, suggesting that there was 
limitation of full extension that would satisfy the 
requirements of Diagnostic Code 5261 for a 0 percent rating 
based on limitatioon of motion.  

D. Arthritis of the Left Knee

As noted earlier, the veteran's private medical report for 
July 1992 reflect X-ray findings revealing approximately 5 mm 
of joint space medially and laterally in both knees with 
flattening of the articular surfaces, secondary to 
degenerative arthritis.  

In November 1997, the veteran was complaining of left knee 
pain during his VA examination and findings were made showing 
no facet tenderness, but there was medial and lateral joint 
line tenderness on range of motion of the knee.  The left 
knee had slight limitation of motion, as evidenced by 5 
degrees with flexure contracture and further flexion to 125 
degrees.  See 38 C.F.R. § 4.71, Plate II.  The left knee 
showed no effusion, erythema or warmth.  X-rays taken of the 
left knee revealed moderate to moderately severe joint space 
narrowing in the medial compartment.  There was mild 
patellofemoral joint degeneration, moderate degenerative 
change in the medical compartment, and minimum degenerative 
change in the lateral compartment.  

On VA examination in August 1998, the veteran's left knee 
exhibited slight limitation of motion, showing 0 degrees to 
120 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  Again, 
medial and lateral facet tenderness, joint line tenderness, 
and a positive patellofemoral grind sign were shown.  

Under the circumstances, the currently assigned separate 10 
percent disability evaluation based on arthritis with 
limitation of motion of the left knee under Diagnostic Codes 
5010-5260, 5261 is entirely appropriate.  In the absence of 
clinical evidence showing greater limitation of motion, the 
criteria for a higher evaluation are not met.  In reaching 
this determination, the Board also has taken into 
consideration the veteran's functional loss due to his 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination demonstrated, and those 
factors that are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 204-207 (1995).  

Furthermore, and for the same reasons noted earlier in this 
decision in connection with the veteran's right knee, 
including medical evidence of both arthritis and limitation 
of motion of the knee during the pendency of this appeal, the 
Board believes that the separate 10 percent rating, and no 
more, for arthritis in the left knee based on limitation of 
motion should be effective from October 13, 1994, the date of 
receipt of the veteran's claim.  See VAOPGCPREC 23-97 (O.G.C. 
Prec. 23-97).  The Board again notes that on at least one 
occasion, there was evidence of flexion contracture of the 
left knee, suggesting there was limitation of full extension 
that would meet the requirements of Diagnostic Code 5261 for 
a 0 percent rating for limitation of motion under that code.  


E.  Conclusion

Other than the diagnostic codes mentioned above, there is no 
basis for higher evaluations under any other potentially 
applicable diagnostic codes.  There is simply no evidence of 
or disability comparable to ankylosis of either knee (see 
Diagnostic Code 5256).  Likewise, there is no evidence of 
dislocation of any semilunar cartilage (see Diagnostic Code 
5258) and, since the veteran's medical records and 
examination results reveal no evidence of fracture or 
dislocation of either knee, there is no impairment of the 
tibia or fibula as contemplated by Diagnostic Code 5262.  

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, the Board finds that there is no 
indication that the schedular criteria are inadequate to 
evaluate any of the veteran's service-connected disabilities.  
There is no medical evidence that any of the veteran's 
disabilities pertaining to his knees have caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), necessitated frequent periods of 
hospitalization, or that the disabilities otherwise have 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An effective date earlier than October 13, 1994, for the 
grant of service connection for a bilateral knee disability 
is denied.  

An initial assignment of a 20 percent evaluation, and no 
more, for osteochondrosis of tuberosity of the right tibia is 
granted, subject to the criteria governing payment of 
monetary benefits.  

As the initial assignment of a 10 percent evaluation for 
osteochondrosis of tuberosity of the left tibia was proper, 
an evaluation in excess of 10 percent is denied.  

A separate 10 percent evaluation, and no more, is granted for 
arthritis of the right knee, based on limitation of motion, 
effective from October 13, 1994, subject to the criteria 
governing payment of monetary benefits.  

A disability evaluation in excess of 10 percent for arthritis 
of the right knee, based on limitation of motion, effective 
from July 1, 1997, is denied.  

A separate 10 percent evaluation, and no more, is granted for 
arthritis of the left knee, based on limitation of motion, 
effective from October 13, 1994, subject to the criteria 
governing payment of monetary benefits.  

A disability evaluation in excess of 10 percent for arthritis 
of the left knee, based on limitation of motion, effective 
from July 1, 1997, is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 
- 19 -


- 19 -


